USDC SDNY
DOCUMENT

ELECTRONICALLY FIL
DOC#: "

DATE FILED: ia /7oI
Tilton Beldner LLP www .tiltonbeldner.com

626 RXR Plaza

Uniondale, NY 11556
Direct Tel.: (516) 262-3602
Fax: (516) 324-3170
jbeldner@tiltonbeldner.com

 

January 10, 2020

Via ECF

Hon. Judge Andrew L. Carter
US. District Court

Southern District of New York
40 Foley Square

New York, NY 10007

Re: Jacqueline Gray v. Mid-Bronx CCRP Early Childhood Center, Inc. et al
Index No. 18-CV-7934 (ALC) (OTW)

Dear Hon. Judge Carter:

This office is co-counsel in our representation of Defendants in the above referenced
matter, and I write to respectfully request an extension of the deadline to submit a settlement
agreement and motion for court approval pursuant to Cheeks v. Freeport Pancake House, Inc., 796
F.3d 199 (2d Cir. 2015). The current deadline is January 10, 2020.

I am happy to report that after extensive further negotiation, the parties have been able to
successfully resolve the unanticipated challenge that arose following our initial settlement in
principle. Moreover, counsel for the parties have worked diligently and cooperatively, and we have
finalized a written settlement agreement, which we will be submitting to the court with Plaintiffs’
motion for settlement approval. However, in addition to the one individually named defendant,
there are seven entities named as defendants in this action. Each defendant entity a non-profit
institution made up of separate boards and Chairpersons. Therefore, the parties need additional
time to obtain the signatures from all parties necessary to in order to fully execute this settlement
agreement.

In light of the foregoing, we respectfully request one final extension — until January 24,
2019, This is the fourth request for an extension. I have conferred with counsel for Plaintiffs, and
he consents to this request. Should the court grant the parties’ request, no other future deadlines
would be affected.

Thank you for your time and consideration regarding this matter.

 

 
Very truly yours,
/S/
Joshua Beldner

CC: VIA ECF
Counsel for all parties

  

Mie Y QHo

HON. ANDREW L. CARTER,
JA
UNITED STATES DISTRICT WUbGE

FOnvary, 1% 202e

 
